Mahoney, P. J.
(concurring). I concur in the result but do not agree with the manner in which the viability of the statutory causes of action under General Municipal Law § 205-a was resolved. The Court of Appeals has recently and clearly stated "that the scope of section 205-a is limited to property owners” (Kenavan v City of New York, 70 NY2d 558, 566). The court went on to summarize the statute as providing a cause of action: "for firefighters who sustain injuries while engaged in extinguishing a fire on premises wherein the owner or other person in control negligently failed to comply with the requirements of some statute, ordinance, or rule respecting the maintenance and safety of such premises” (supra, at 567; see, Santangelo v State of New York, 71 NY2d 393, 396). While acknowledging the potential unfairness inherent in this interpretation as pointed out by the majority, I am constrained to follow the dictate of the Court of Appeals. Consequently, I find no viable causes of action under General Municipal Law § 205-a against EEC because it was not the owner or controller of the property. This approach allows me to avoid the statutory interpretation of section 205-a endorsed by the majority. I note that this interpretation was not addressed by the parties and, as discussed, is not necessary to resolve the underlying issue. Thus, I do not join that part of the decision.
I also cannot join that portion of the decision discussing *16whether the firefighter’s rule is limited to owners and occupiers of property. We rightly resolve the viability of the negligence causes of action without regard to EEC’s status as an owner or occupier. Thus, the discussion of the scope of the firefighter’s rule is unnecessary.
Weiss, Mikoll and Harvey, JJ., concur with Casey, J.; Mahoney, P. J., concurs in an opinion.
Order modified, on the law, without costs, by reversing so much thereof as denied defendant EEC Electric Company, Inc.’s motion for summary judgment dismissing the second, fifth and seventh causes of action in actions Nos. 1, 4, 5 and 6, the second and fifth causes of action in action No. 2, the fourth cause of action in action No. 3, and the second cause of action in action No. 7; motion granted to that extent and said causes of action dismissed; and, as so modified, affirmed.